DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement, filed 1 November 2019, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20191101, is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of instant patent US 10,482,316 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
 a.	Regarding claim 1, claim 4 of the instant patent discloses an image information processing method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method (claim 1; preamble) comprising:


extracting a set of profile parameters of a corresponding person in the first image (claim 1, limitations 2-3); and
selecting, from a plurality of image tiles, a first image tile that matches the face of the corresponding person in the first image in accordance with a predefined correspondence between the set of profile parameters of the corresponding person and a set of pre-stored description parameters of the first image tile (claim 1, limitation 5);
generating a second image by covering the faces of respective persons in the first image with their corresponding first image tiles (claim 1, limitation 6); and
sharing the first image and the second image in a predefined order via a group chat session (claim 4).
b.	Regarding claims 7 and 13, claims 7 and 13 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2010/0157084 A1; hereinafter “Shim”) in view of Kauffmann et al. (US 2015/0220777 A1; hereinafter “Kauf”).


identifying, using face recognition, one or more faces, each face corresponding to a respective person captured in a first image (Shim discloses that “the live-view image is first loaded in the live-view image display process” at Fig. 5-b1, Fig. 10, and Fig. 11; ¶¶0057 and 0091-0097); 
for each identified face:
extracting a set of profile parameters of a corresponding person in the first image (Shim discloses that “the set values of the correction conditions are first read from the embedded memory” at Fig. 8-e1 and ¶0079); and

generating a second image by covering the faces of respective persons in the first image with their corresponding first image tiles (Shim discloses that “step e13, the face selecting unit 185 then selects a face that satisfies all of the set correction conditions as a correction target. The face-image processing unit 187 then performs a first correction process on the face of the correction target (step e15), and the face correction process is terminated (the process control proceeds to step b11 illustrated in FIG. 5 or step c23 illustrated in FIG. 6) … [and] step e17, the face selecting unit 185 selects all of the detected faces as the correction target. The face-image processing unit 187 then performs a second correction process on the faces of the correction targets (step e19), and the face correction process is terminated (the process control proceeds to step b11 illustrated in FIG. 5 or step c23 illustrated in FIG. 6)” at ¶¶0085-0086). 
However, Shim does not disclose sharing the first image and the second image in a predefined order via a group chat session.
Kauf discloses sharing the first image and the second image in a predefined order via a group chat session (Kauf discloses that “the service can allow users to perform a variety of communications, form links and associations, upload, post and/or share content such as images, video streams, audio recordings, text, etc. For example, the service can allow a user to send messages to particular or multiple other users, form social links or groups in the form of associations to other users within the service or system, post or send content including text, images, video sequences, audio sequences or recordings, or other types of content for access by designated sets of users of the service, send multimedia information and other information to 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the network process of Kauf to Shim’s face correction process.
The suggestion/motivation would have been to “[determining] that an input command provided by one or more subjects depicted in the image has been received …[instructing] a change in visual appearance of at least a portion of the subjects in the image. The method changes the visual appearance in the image of the at least a portion of the subjects in accordance with the input command” (Kauf; abstract) for the “convenience … as well as the widespread of use of Internet communications … [causing] digital images and video to become ubiquitous” (Kauf; ¶0001).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the first image and the second image are displayed in the group chat session one image at a time such that one of the two images is replaced by the other of the two images periodically (Kauf discloses that “the service can allow users to perform a variety of communications, form links and associations, upload, post and/or share content such as images, video streams, audio recordings, text, etc. For example, the service can allow a user to send messages to particular or multiple other users, form social links or groups in the form of associations to other users within the service or system, post or send content including text, images, video sequences, audio sequences or recordings, or other types of content for access by designated sets of users of the service, send multimedia information and other information to other users of the service, participate in live video chat, audio chat, and/or text chat or teleconferencing with other users of the service, etc” at Fig. 1 and ¶0022).
c.	Regarding claim 4, the combination applied in claim 1 discloseswherein extracting a set of profile parameters of a corresponding person in the first image includes:

locating respective profile information of the first person based on the determined identity of the corresponding person (Shim discloses that “the gender determining unit 183b then performs the process to assume the gender in accordance with the detection result of the detected face and each facial part” at Fig. 8-e7 and ¶0082); and
using one or more characteristics in the respective profile information of the first person as the set of profile parameters corresponding to the identified face of the corresponding person (Shim discloses that “the feature determining unit 183 then performs the process to assume the age in accordance with the detection result of the detected face and each facial part” at Fig. 8-e9 and ¶0083).
d.	Regarding claim 5, the combination applied in claim 1 discloses wherein at least a first one of the first image tiles is a dynamic image tile and at least a second one of the first image tiles is a static image tile (Shim discloses that “a different display example of the live-view image after the correction process. An example is illustrated in FIG. 11 in which a partial image A21 that includes the face of the correction target is displayed on the live-view image with an enlargement process performed on the partial image A21, and templates M211 and M212 are superimposed and displayed at a position near the face of the person P21 of the correction target on the partial image A21. In this manner, it is possible to display the finished image of the correction process performed on the face of the correction target on the live-view image in a more visible manner” at Fig. 11 and ¶0094). 

f.	Regarding claims 13-14 and 16-17, claims 13-14 and 16-17 are analogous and correspond to claims 1-2 and 4-5, respectively. See rejection of claims 1-2 and 4-5 for further explanation.

Claims 3, 6, 9, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2010/0157084 A1; hereinafter “Shim”) in view of Kauffmann et al. (US 2015/0220777 A1; hereinafter “Kauf”), and further in view of Wu et al. (US 2015/0030255 A1).
a.	Regarding claim 3, the combination applied in claim 1 does not explicitly discloses the claim limitation specified in claim 3. 
Wu discloses 3 wherein extracting a set of profile parameters of a corresponding person in the first image includes:
determining one or more descriptive labels corresponding to the identified face of the corresponding person using a first machine learning model, wherein the first machine learning model is trained with the facial images and corresponding descriptive labels (Wu discloses that “specific object is detected using a corresponding object detection algorithm. For example, if there is more than one specific object being a human body in the input image, an existing human detection algorithm can be used to find the bounding boxes which limit human body regions. Here, an existing face detection algorithm can be used to find face bounding boxes, and then the face bounding boxes is enlarged to guess the location of human bodies. More specifically, a face box (rectangle) labels the position of a face, and then a bounding box labels the possible position of a human body according to the face information in the face box. The method to enlarge and compute the human body region is empirical and variable, e.g. using the 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the classification process of Wu to the combination.
The suggestion/motivation would have been to “easily [localize] by a bounding box that can limit the region where the "thing" appears, but the "stuff" cannot” (Wu; ¶0009) to prevent “a poor performance of classification [and] … [s]ome pixels in an image … [being] wrongly classified into an inaccurate class” (Wu; ¶0011).
b.	Regarding claim 6, the combination applied in claim 3 discloses including:
receiving a plurality of user comments from different users of the group chat session, each user comment including a descriptive term for a respective person identified in the first image (Kauf discloses that “the service can allow users to perform a variety of communications, form links and associations, upload, post and/or share content such as images, video streams, audio recordings, text, etc. For example, the service can allow a user to send messages to particular or multiple other users, form social links or groups in the form of associations to other users within the service or system, post or send content including text, images, video sequences, audio sequences or recordings, or other types of content for access by designated sets of users of the service, send multimedia information and other information to other users of the service, participate in live video chat, audio chat, and/or text chat or teleconferencing with other users of the service, etc” at Fig. 1 and ¶0022);
choosing a descriptive label for the respective person according to the plurality of user comments (Wu discloses that “specific object is detected using a corresponding object detection algorithm. For example, if there is more than one specific object being a human body in the input image, an existing human detection algorithm can be used to find the bounding boxes which limit human body regions. Here, an existing face detection algorithm can be used to find face bounding boxes, and then the face bounding boxes is enlarged to guess the location of human bodies. More specifically, a face box (rectangle) labels the position of a face, and then a bounding box labels the possible position of a human body according to the face information in the face box. The method to enlarge and compute the human body region is empirical and variable, e.g. using the length-width ratio. With this step, the bounding boxes of specific objects can be generated in the input image” at Fig. 15-S1520 and ¶0167); and
updating the second image by adding the descriptive label adjacent to the first image tile of the respective person (Wu discloses that “specific object is detected using a corresponding object detection algorithm. For example, if there is more than one specific object being a human body in the input image, an existing human detection algorithm can be used to find the bounding boxes which limit human body regions. Here, an existing face detection algorithm can be used to find face bounding boxes, and then the face bounding boxes is enlarged to guess the location of human bodies. More specifically, a face box (rectangle) labels the position of a face, and then a bounding box labels the possible position of a human body according to the face information in the face box. The method to enlarge and compute the human body region is empirical and variable, e.g. using the length-width ratio. With this step, the bounding boxes of specific objects can be generated in the input image” at Fig. 15-S1520 and ¶0167).
c.	Regarding claims 9 and 12, claims 9 and 12 are analogous and correspond to claims 3 and 6, respectively. See rejection of claims 3 and 6 for further explanation.
d.	Regarding claims 15 and 18, claims 15 and 18 are analogous and correspond to claims 3 and 6, respectively. See rejection of claims 3 and 6 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609